NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

IRVIN B. GREEN & ASSOCIATES, INC.,           )
a Florida corporation,                       )
                                             )
             Appellant/Cross-Appellee,       )
                                             )
v.                                           )      Case No. 2D17-4492
                                             )
AGIC, INC., a Florida corporation,           )
                                             )
             Appellee/Cross-Appellant.       )
                                             )

Opinion filed June 20, 2018.

Appeal from the Circuit Court for Sarasota
County; Andrea McHugh and Brian A. Iten,
Judges.

Phillip S. Howell and David T. Burr of
Galloway, Johnson, Tompkins, Burr &
Smith, Tampa; and Raymond A. Haas
of HD Law Partners, P.A., Tampa, for
Appellant/Cross-Appellee.

A. Lamar Matthews, Jr., and Martin Garcia
of Matthews Eastmoore, Sarasota; and
Gregory Zitani of West Coast Law, PLLC,
Sarasota, for Appellee/Cross-Appellant.

PER CURIAM.


             Affirmed.


CASANUEVA and BADALAMENTI, JJ., and LEE, LAUREL M., ASSOCIATE JUDGE
Concur.